Citation Nr: 0003157	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-01 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a right shoulder disorder is well grounded.

2.  Whether a claim of entitlement to service connection for 
a left shoulder disorder is well grounded.

3.  Whether a claim of entitlement to service connection for 
a right knee disorder is well grounded.

4.  Whether a claim of entitlement to service connection for 
a right elbow disorder is well grounded.

5.  Whether a claim of entitlement to service connection for 
a disorder of the right hand and fingers (other than the 
forefinger) is well grounded.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fractured right forefinger.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left side disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the above-
noted claims.

In a July 1999 VA Form 9, the veteran indicated that he 
wanted to be scheduled for a hearing before a Member of the 
Board in Washington, D.C.  However, in an October 1999 VA 
Form 9, he stated that he did not want a Board hearing.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current right shoulder, 
left shoulder, right elbow, right knee, or right hand and 
finger disorders are the result of a disease or injury 
incurred in service.

2.  In December 1974, the RO denied entitlement to service 
connection for finger and left side disorders.  The RO 
notified the veteran of its decision and of his appellate 
rights.  He did not appeal.

3.  Evidence has not been presented or secured since the 
December 1974 RO decision that is so significant that it must 
be considered in order to fairly decide the merits of the 
claims for service connection for finger and left side 
disorders.



CONCLUSIONS OF LAW

1. The claims for service connection for right shoulder, left 
shoulder, right elbow, right knee, and right hand and finger 
disorders are not well grounded and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The December 1974 RO decision that denied entitlement to 
service connection for finger and left side disorders is 
final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1999).

3.  Evidence received since the December 1974 RO decision 
that denied entitlement to service connection for finger and 
left side disorders is not new and material, and the 
veteran's claims are not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records are not available and 
are presumed destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  

The veteran claimed entitlement to service connection for 
finger and left side disorders in May 1974.  He stated that 
he was treated for a finger disorder on two occasions in 
Germany in the winter of 1954.  He was treated for a left 
side disorder in 1955 in Jackson, Mississippi.

The RO denied entitlement to service connection for finger 
and left side disorders in December 1974.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated January 8, 1975.  He did not appeal.

In July 1997, the veteran stated that he was injured in a 
half-track carrier accident in Germany.  He reportedly broke 
a finger and injured his right shoulder.  He also fell on the 
ice in Germany and injured a shoulder.  He still had shoulder 
problems.

In August 1997, the veteran reported that he was treated for 
a broken shoulder, knee and finger during service at a field 
hospital in Germany in 1954 or 1955.  After service, he was 
treated for shoulder and knee problems by Drs. Harrison, 
Crocker and Nickopoulos from the 1950s to the 1990s.  Drs. 
Harrison and Crocker were deceased and Dr. Nickopoulos was 
retired.      

Thereafter, private medical records from Barry Jones, M.D. 
dated in 1997 were associated with the claims folder.  These 
records showed that the veteran complained of joint pains in 
his knees, right shoulder and wrist.  Pertinent diagnoses 
included osteoarthritis versus systemic lupus erythematosus 
(SLE) versus gouty arthritis.  Hypertrophic changes secondary 
to degenerative joint disease of the knees and hands were 
also noted.

Additional private treatment records of the veteran 
(including from Dr. Nickopoulos), dated from 1986 to 1996, 
were obtained in October 1997.  In April 1990, the veteran 
was diagnosed as having a hiatal hernia.  He complained of 
arthritis all over, including of the left knee, right 
shoulder and right elbow in June 1990.  A bone scan showed 
increased activity in the right shoulder, left elbow, left 
wrist, left knee and right foot, suggesting the possibility 
of arthritic changes.  In December 1990 and February 1991, 
the veteran stated that he hurt his right shoulder and broke 
his finger in a tank accident.  He continued to seek 
treatment for multiple joint complaints.  Pertinent diagnoses 
included arthritis, rheumatoid arthritis, and degenerative 
joint disease.     

An August 1998 patient summary report from the Tupelo Pain 
Clinic revealed that the veteran complained of bilateral arm 
and leg pain, including of the shoulders, elbows, knees and 
hands.  He stated that he was involved in a tank accident and 
slipped on ice and fell on his left shoulder during active 
service in 1954.  An x-ray of the right knee revealed a 
marked degenerative change.  The doctor, John W. McFadden, 
M.D., diagnosed "ARTHRITIS; DEGENERANT RIGHT KNEE; 
DERANGEMENT SHOULDERS BILATERALLY; DERANGEMENT RIGHT ELBOW - 
ALL BY HISTORY WHEN INJURED IN THE MILITARY."     

The veteran also submitted several lay statements in support 
of his claims from I.R., C.T., G.H., E.M. and B.H.   They 
stated that the veteran wrote home to his parents and 
discussed being injured in a tank accident during service.  
He reportedly broke his finger, and his shoulder and knee 
hurt.  The veteran also reportedly fell on the ice at an ammo 
dump in Germany and injured a shoulder.  After service, he 
was treated by a private doctor for knee problems.  He had 
problems with his shoulders and knees since service.  B.H. 
also stated that he recalled that the veteran had problems 
with his shoulders and knees prior to active service.  

The veteran and his wife testified at a personal hearing at 
the RO in April 1999.  The veteran stated that he injured the 
forefinger of his right hand while riding in a personnel 
carrier when the driver hit a hole.  He sought treatment, and 
the finger was reportedly broken.  He also injured his right 
elbow, right shoulder, right hand and right knee at that time 
and was placed on limited duty.  He had problems with his 
injuries since that time.  His wife said that she observed 
his symptoms, i.e., he broke out in sweats.  She also read 
letters that he had written home to his parents about the 
injuries.  Concerning his left side, the veteran stated that 
he injured his left knee and shoulder playing football prior 
to active service.  He stated that he had a hernia in the 
left side.  During service, he re-injured his left shoulder 
when he fell on ice.  His hernia hurt during service, and he 
had it repaired after service in the 1960s.  He did not seek 
treatment for it during service.    

In August 1999, documents were received showing that the 
veteran completed courses of leadership and command and 
armorers school in 1954.


II.  Legal analysis

A.  Right shoulder, left shoulder, right elbow, right knee, 
and right hand 
and finger disorders

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted military service; (2) evidence 
showing an increase in disability during service sufficient 
to raise a presumption of aggravation of the disability; and 
(3) an absence of clear and unmistakable evidence to rebut 
the presumption of aggravation which may include evidence 
showing that the increase in severity was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(b) (1999).  
Concerning item (1), a disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at service entrance for 
disorders not noted when examined at entrance.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1) (1999); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the veteran has reported that he injured his left 
shoulder prior to active service.  B.H. further stated that 
he recalled that the veteran had left shoulder and right knee 
problems prior to active service.  However, these lay 
statements are insufficient to establish the onset of chronic 
left shoulder and right knee disabilities prior to active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995).

The medical evidence of record indicates that the veteran 
currently suffers from right shoulder, left shoulder, right 
elbow, right knee, and right hand disorders.  These 
disabilities were first diagnosed many years after service in 
the 1990s.  For example, a 1990 bone scan showed increased 
activity in the right shoulder suggesting the possibility of 
arthritic changes.  Barry Jones, M.D. noted hypertrophic 
changes secondary to degenerative joint disease of the 
veteran's knees and hands in 1997.  In 1998, John W. 
McFadden, M.D., diagnosed the veteran as having arthritis of 
the right knee and derangement of the shoulders and right 
elbow.  There are also several diagnoses of generalized 
arthritis of record.  Therefore, the Board finds that there 
is sufficient medical evidence of a current disability, and 
the first element of a well-grounded claim has been 
satisfied.

The veteran maintains that he injured his right shoulder, 
left shoulder, right elbow, right knee, and right hand during 
active service.  He also provided lay statements from others 
who recall his complaints of shoulder and knee injuries 
during service.  In view of the foregoing, the Board finds 
that there is sufficient lay evidence of incurrence of 
injuries during service, and the second element of a well-
grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
that he has suffered from multiple joint pain since his 
inservice injury.  Several acquaintances and/or relatives 
have stated that they noticed and/or heard about his symptoms 
after service.  Presuming the history of continuity of 
symptomatology since active service to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disabilities and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disabilities etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the current right shoulder, left shoulder, 
right elbow, right knee, and right hand disorders to any 
inservice disease or injury or to the post-service 
symptomatology.  In August 1998, Dr. McFadden diagnosed the 
veteran as having arthritis of the right knee and derangement 
of the shoulders and right elbow, all by history when injured 
in the military.  Dr. McFadden was merely recording 
information provided by the veteran.  The diagnosis does not 
demonstrate that based upon his medical expertise, he found 
any disability relating back to service.  See Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999); LeShore 
v. Brown, 8 Vet. App. 406 (1995).  The veteran is not 
competent to ascribe his post-service difficulties to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced joint 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there were 
underlying chronic disabilities which caused the symptoms in 
service and that that underlying disabilities also have 
caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the inservice symptoms 
represented chronic right shoulder, left shoulder, right 
elbow, right knee, and right hand disorders rather than acute 
and transitory conditions. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the right shoulder, left 
shoulder, right elbow, right knee, and right hand disorders 
diagnosed more than 35 years after service had their onset in 
service or are the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that these claims are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims for service connection.  It appears that the 
veteran may have applied for Social Security Administration 
(SSA) benefits in 1994.  He also stated that he had an 
appointment at the Memphis VA Medical Center (VAMC) in July 
1997.  While the RO did not obtain the veteran's SSA or VA 
records, additional development to obtain these records is 
unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  There is no basis for speculating that such 
records dated many years after service would produce nexus 
evidence necessary to well ground the veteran's claims for 
service connection.  Brewer v. West, 11 Vet. App. 228 (1998); 
see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting 
that "implausible claims should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which . . . require adjudication.").  The 
veteran has also reported that his private post-service 
doctors are deceased and/or their records are not available.  
The RO has undertaken efforts to obtain additional service 
medical records, including requesting Surgeon General's 
Office records, essentially without success.  See M21-1, Part 
III, 4.22, 4.23, 4.25; Cf. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).


B.  Residuals of a fractured right forefinger, left side 
disorder

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated January 8, 1975, the RO notified the veteran 
of the December 1974 rating decision denying entitlement to 
service connection for finger and left side disorders.  The 
veteran was also advised of his appellate rights, and did not 
appeal.  Therefore, the RO's decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

The evidence received subsequent to December 1974 is presumed 
credible for the purposes of reopening the veteran's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the December 1974 RO rating decision, the 
evidence consisted, in pertinent part, of the veteran's lay 
statements that he incurred finger and left side disorders 
during active service.  There was no evidence of post-
service, or current, finger or left side disorders and of a 
nexus between the post-service disabilities and any inservice 
disease or injury.  Therefore, in order to be material, there 
would have to be competent evidence showing diagnoses of a 
current finger and left side disorders and that these 
conditions had their onset during active service or within 
any appropriate presumptive period (if arthritis) or were 
associated with an inservice disease or injury.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claims.

To the extent that the veteran contends that he has current 
right forefinger or left side disorders that were incurred 
during service, this evidence is not new.  His statements are 
essentially a repetition of his previous assertions, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the onset of these conditions are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  

The veteran's statements concerning having a left side 
disorder, i.e., a hernia, that was aggravated during service 
are new.  However, again, his statements are insufficient to 
establish the onset of a chronic left side disorder prior to 
active service, and the aggravation thereof during service, 
and are therefore not material. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).     

Concerning the lay statements of relatives and/or 
acquaintances of the veteran, these statements are cumulative 
and not new.  There was sufficient lay evidence of record at 
the time of the December 1974 rating decision showing that 
the veteran suffered finger and left side injuries during 
service.

To the extent that the medical records show treatment for 
and/or diagnoses of a right forefinger and left side 
disorders (i.e., arthritis of the right hand and a hiatal 
hernia) many years after service, they are new.  However, 
they are not material, or so significant that they must be 
considered in order to fairly decide the merits of the 
claims.  These records do not in any way provide a medical 
linkage of current right forefinger and left side 
disabilities with the veteran's active duty military service. 

Medical records and lay statements, including from the 
veteran, that do not mention right forefinger or left side 
disorders, even if new, are not material.  This evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The fact that the 
veteran is presently or was impaired due to other medical 
problems is not a matter in dispute.  

The documents showing that the veteran completed certain 
courses during service, although new, are also not material, 
as they do not pertain to the onset of right forefinger or 
left side disorders during active service.

Accordingly, the Board finds that the evidence received 
subsequent to December 1974 is not new and material and does 
not serve to reopen the veteran's claims for service 
connection for finger and left side disorders.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claims of entitlement to 
service connection for finger and left side disorders.  While 
the RO did not obtain the veteran's SSA or VA records, 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record. There is 
no basis for speculating that such records dated many years 
after service would produce evidence necessary to reopen the 
veteran's claims.  As noted above, the veteran has reported 
that his private post-service doctors are deceased and/or 
their records are not available, and the RO has undertaken 
efforts to obtain additional service medical records, 
including requesting Surgeon General's Office records, 
essentially without success.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to these claims under 38 U.S.C.A. § 5103(a) (West 
1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a right shoulder disorder is denied.

Having found the claim not well grounded, entitlement to 
service connection for a left shoulder disorder is denied.

Having found the claim not well grounded, entitlement to 
service connection for a right knee disorder is denied.

Having found the claim not well grounded, entitlement to 
service connection for a right elbow disorder is denied.

Having found the claim not well grounded, entitlement to 
service connection for a disorder of the right hand and 
fingers (other than the forefinger) is denied.

New and material not having been submitted, the claim of 
entitlement to service connection for residuals of a 
fractured right forefinger is not reopened, and the appeal is 
denied.

New and material not having been submitted, the claim of 
entitlement to service connection for a left side disorder is 
not reopened, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

